EKWAll, Judge:
This is an appeal for reappraisement on certain cotton and rayon articles. At the hearing it was agreed that the *376merchandise is m all material respects such as or similar to the rayon in the articles the subject of decision in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, affirming Reap. Dec. 4704; that the issue herein and the conditions as to market value are the same as the issue and conditions as to market value in the cited case; and that the cited case might be incorporated herein.
It was further agreed that the appraised values of the cotton and rayon articles here involved, less any additions made by the importer by reason of the so-called Japanese consumption tax to meet advances by the appraiser in similar cases, represent the prices at the time of exportation of such merchandise to the United States' at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, and that there was no higher foreign value at the time of exportation. The appeal was abandoned as to all merchandise other than rayon and cotton articles.
Upon this state of the record I find that the export value as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the rayon and cotton articles here involved, and that such values are the appraised values, less any additions made by the importer by reason of the so-called Japanese consumption tax, to meet advances by the appraiser in similar cases. As to merchandise other than the rayon and cotton articles, the appeal having been abandoned, is dismissed.
Judgment will be rendered accordingly.